DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43-47, 49-53, 55-59 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (Pub. No: US 20170180502 A1) in view of Tachizawa et al (Pub. No: US 20060168642 A1).
Regarding claim 43, Lewis et al discloses a method (a method for managing notifications: fig. 1, fig. 5), comprising: receiving (receiving, using a hardware processor, a first notification for a first application; paragraph 0006-0007), by a first mobile terminal (mobile device 300; mobile device 300 can include a display/input device 502, a hardware processor 504, memory 506, and a transmitter/receiver 508; paragraph 0075) when an account of a first application is 
However, Lewis et al does not specifically teach that the mobile device determines the login status of the target account of the target application, where the mobile terminal can obtain a notification message.
On the other hand, Tachizawa et al, from the same field of endeavor, discloses a method comprises logging in from a first client to a server with a log-in signal and after receiving a log-in response signal, sending a first client capability signal from the first client to the server including information about message content type capabilities along with size limitations of each type (paragraph 0007). Furthermore, the server sends a presence update signal to a second client with the information about message content type capabilities along with size limitations of the first client (paragraph 0008-0010). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Tachizawa to the communication system of Lewis in order to provide a method for controlling a push message.
Regarding claim 44, Lewis et al as modified discloses a method (a method for managing notifications: fig. 1, fig. 5), further comprising: obtaining a user ID of the first application, wherein the user ID indicates the account of the first application (the mobile device can receive a notification message that is used to indicate that the account of the target application is logged out and that is sent by a push server; the notification message includes the identity of the notification message, an identity of an application ; an application publisher to identify an account, characteristics, settings and any other information associated with a particular username that is signed in to the first application; paragraph 0035, 0039, 0041, 0048).

 Regarding claim 43, Lewis et al as modified discloses a method (a method for managing notifications: fig. 1, fig. 5), wherein determining, by the first mobile terminal, whether the account of the first application has been logged in to on the second mobile terminal comprises: determining the account of the first application has been logged in to on the second mobile terminal in response to receiving a logged out instruction from a server (the mobile device can receive a notification message that is used to indicate that the account of the target application is logged out and that is sent by a push server; the notification message includes the identity of the notification message, an identity of an application; receive a request to send a first push notification for the first application on the user device: check the logout status of the user; a push notification server that sends a push notification to a particular user device in response to receiving a request to send such a push notification to a particular instance of an application installed on the user device; in addition, notification can be deleted, cancelled, allowed to expire; if the second notification has been presented bur not yet acknowledged by the user, the second 
 Regarding claim 47, Lewis et al as modified discloses a method (a method for managing notifications: fig. 1, fig. 5), wherein an importance of the first notification is higher than a preset threshold (determining that the first notification has priority over the second notification; sending the first notification to the first user device upon determining that the first notification has priority over the second notification; paragraph 0008-0009; preset threshold; set priority; paragraph 0012, 0044).   
Regarding claim 49, Lewis et al discloses a mobile terminal (mobile device 300 of fig. 5), comprising: a non-transitory memory storing instructions; and a processor (mobile device 300; mobile device 300 can include a display/input device 502, a hardware processor 504, memory 506, and a transmitter/receiver 508; paragraph 0075) coupled to the non-transitory memory and configured to execute the instructions to: receive (receiving, using a hardware processor, a first notification for a first application; paragraph 0006-0007) a first notification corresponding to a first application (a first notification for a first application) when an account of the first application is logged in to on the mobile terminal (the mobile device can receive a notification message that is used to indicate that the account of the target application is logged out and that is sent by a push server; the notification message includes the identity of the notification message, an identity of an application ; an application publisher to identify an account, characteristics, settings and any other information associated with a particular username that is signed in to the first application; paragraph 0035, 0039, 0041, 0048); display (mobile device 300 can present a notification or notifications using a display 302; paragraph 0064) the first notification; determine (determining that the first notification has priority over the second notification; sending the first 
However, Lewis et al does not specifically teach that the mobile device determines the login status of the target account of the target application, where the mobile terminal can obtain a notification message.
On the other hand, Tachizawa et al, from the same field of endeavor, discloses a method comprises logging in from a first client to a server with a log-in signal and after receiving a log-in response signal, sending a first client capability signal from the first client to the server including information about message content type capabilities along with size limitations of each type (paragraph 0007). Furthermore, the server sends a presence update signal to a second client with the information about message content type capabilities along with size limitations of the first client (paragraph 0008-0010). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Tachizawa to the communication system of Lewis in order to provide a method for controlling a push message.


	   Regarding claim 51, Lewis et al as modified discloses a mobile terminal (mobile device 300 of fig. 5), wherein determining whether the account of the first application has been logged in to on the another mobile terminal comprises: determining whether the account of the first application has been logged in to on the another mobile terminal by analyzing content of a second notification received from a server (the mobile device can receive a notification message that is used to indicate that the account of the target application is logged out and that is sent by a push server; the notification message includes the identity of the notification message, an identity of an application; receive a request to send a first push notification for the first application on the user device: check the logout status of the user; a push notification server that sends a push notification to a particular user device in response to receiving a request to send such a push notification to a particular instance of an application installed on the user device; in addition, notification can be deleted, cancelled, allowed to expire; if the second notification has been presented bur not yet acknowledged by the user, the second notification can be deleted or 
	 Regarding claim 52, Lewis et al as modified discloses a mobile terminal (mobile device 300 of fig. 5), wherein determining whether the account of the first application has been logged in to on the another mobile terminal comprises: determining the account of the first application has been logged in to on the another mobile terminal in response to receiving an logged out instruction from a server (the mobile device can receive a notification message that is used to indicate that the account of the target application is logged out and that is sent by a push server; the notification message includes the identity of the notification message, an identity of an application; receive a request to send a first push notification for the first application on the user device: check the logout status of the user; a push notification server that sends a push notification to a particular user device in response to receiving a request to send such a push notification to a particular instance of an application installed on the user device; in addition, notification can be deleted, cancelled, allowed to expire; if the second notification has been presented bur not yet acknowledged by the user, the second notification can be deleted or otherwise no longer made available to the user and the first notification can be presented instead; paragraph 0039, 0041-0042, 0048, 0062).
	 Regarding claim 53, Lewis et al as modified discloses a mobile terminal (mobile device 300 of fig. 5), wherein the processor is further configured to execute the instructions to: delete (a push notification server that sends a push notification to a particular user device in response to receiving a request to send such a push notification to a particular instance of an application installed on the user device; in addition, notification can be deleted, cancelled, allowed to expire; if the second notification has been presented bur not yet acknowledged by the user, the second 
Regarding claim 55, Lewis et al discloses a computer-readable storage medium (fig. 1, fig. 5), comprising instructions which, when executed by a mobile terminal (mobile device 300 of fig. 5), cause the mobile terminal (mobile device 300; mobile device 300 can include a display/input device 502, a hardware processor 504, memory 506, and a transmitter/receiver 508; paragraph 0075) to: receive (receiving, using a hardware processor, a first notification for a first application; paragraph 0006-0007) a first notification corresponding to a first application (a first notification for a first application) when an account of the first application is logged in to on the mobile terminal (the mobile device can receive a notification message that is used to indicate that the account of the target application is logged out and that is sent by a push server; the notification message includes the identity of the notification message, an identity of an application ; an application publisher to identify an account, characteristics, settings and any other information associated with a particular username that is signed in to the first application; paragraph 0035, 0039, 0041, 0048); display (mobile device 300 can present a notification or notifications using a display 302; paragraph 0064) the first notification; determine (determining that the first notification has priority over the second notification; sending the first notification to the first user device upon determining that the first notification has priority over the second notification; paragraph 0008-0009) whether the account of the first application has been logged 
However, Lewis et al does not specifically teach that the mobile device determines the login status of the target account of the target application, where the mobile terminal can obtain a notification message.
On the other hand, Tachizawa et al, from the same field of endeavor, discloses a method comprises logging in from a first client to a server with a log-in signal and after receiving a log-in response signal, sending a first client capability signal from the first client to the server including information about message content type capabilities along with size limitations of each type (paragraph 0007). Furthermore, the server sends a presence update signal to a second client with the information about message content type capabilities along with size limitations of the first client (paragraph 0008-0010). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Tachizawa to the communication system of Lewis in order to provide a method for controlling a push message.
	Regarding claim 56, Lewis et al as modified discloses a computer-readable storage medium (fig. 1, fig. 5), comprising instructions which, when executed by a mobile terminal (mobile device 300 of fig. 5), cause the mobile terminal (mobile device 300; mobile device 300 
	Regarding claim 57, Lewis et al as modified discloses a computer-readable storage medium (fig. 1, fig. 5), comprising instructions which, when executed by a mobile terminal (mobile device 300 of fig. 5), cause the mobile terminal (mobile device 300; mobile device 300 can include a display/input device 502, a hardware processor 504, memory 506, and a transmitter/receiver 508; paragraph 0075),  wherein determining whether the account of the first application has been logged in to on the another mobile terminal comprises: determining whether the account of the first application has been logged in to on the another mobile terminal by analyzing content of a second notification receiving from a server (the mobile device can receive a notification message that is used to indicate that the account of the target application is logged out and that is sent by a push server; the notification message includes the identity of the notification message, an identity of an application; receive a request to send a first push notification for the first application on the user device: check the logout status of the user; a push notification server that sends a push notification to a particular user device in response to receiving a request to send such a push notification to a particular instance of an application 
	Regarding claim 58, Lewis et al as modified discloses a computer-readable storage medium (fig. 1, fig. 5), comprising instructions which, when executed by a mobile terminal (mobile device 300 of fig. 5), cause the mobile terminal (mobile device 300; mobile device 300 can include a display/input device 502, a hardware processor 504, memory 506, and a transmitter/receiver 508; paragraph 0075), wherein determining whether the account of the first application has been logged in to on the another mobile terminal comprises: determining the account of the first application has been logged in on the another mobile terminal in response to receiving a logged out instruction from a server (the mobile device can receive a notification message that is used to indicate that the account of the target application is logged out and that is sent by a push server; the notification message includes the identity of the notification message, an identity of an application; receive a request to send a first push notification for the first application on the user device: check the logout status of the user; a push notification server that sends a push notification to a particular user device in response to receiving a request to send such a push notification to a particular instance of an application installed on the user device; in addition, notification can be deleted, cancelled, allowed to expire; if the second notification has been presented bur not yet acknowledged by the user, the second notification can be deleted or otherwise no longer made available to the user and the first notification can be presented instead; paragraph 0039, 0041-0042, 0048, 0062). 
.
Allowable Subject Matter
Claims 48, 54, 60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCEAU  MILORD
Examiner
Art Unit 2641